Case 2:21-cv-02073 Document 1-8 Filed 03/08/21 Page 1 of 3 Page ID #:123




                         EXHIBIT H
Case 2:21-cv-02073 Document 1-8 Filed 03/08/21 Page 2 of 3 Page ID #:124




   DRAFT - SUBJECT TO APPROVAL OF THE COMPENSATION
                       COMMITTEE

                               TERM SHEET
                              Margarita Koshman
                                Draft 09/10/20

Date of Hire      January 11, 2021

Location          Moscow

Base              $175,000 per annum
Compensation:
Sign-on:          $250,000 cash secured by a promissory note which will be forgiven
                  on 1st, 2nd, 3rd, 4th, and 5th anniversary of payment date,
                  provided that on that date you remain in active, full-time
                  employment with Korn/Ferry (this prom note is fully forgiven
                  upon involuntary termination, death or permanent disability).

                          $125,000 - within 30 days from the date of hire
                          $125,000 - 120 days from the date of hire

                  In recognition of the bonuses you will forfeit from your current
                  employer, Korn/Ferry will pay you $200,000 secured by a
                  promissory note which will be forgiven on 1st, 2nd, 3rd, 4th, and
                  5th anniversary of payment date, provided that on that date you
                  remain in active, full-time employment with Korn/Ferry (this
                  prom note is fully forgiven upon involuntary termination, death or
                  permanent disability).

                           $100,000 - within 30 days from the date of hire
                           $100,000 - 120 days from the date of hire
FY21 Guaranteed   For FY 2021 (May 1, 2020 through April 30, 2021), your annual
Incentive:        incentive will be guaranteed at $400,000. This guarantee will be
                  secured by a promissory note which will be forgiven in five equal
                  installments on the 1st, 2nd, 3rd, 4th, and 5th anniversary of the
                  effective payment date, provided that on that date you remain in
                  active, full-time employment with Korn/Ferry (this note is fully
                  forgiven upon involuntary termination, death or permanent
                  disability).
FY22 Guaranteed   For FY 2022 (May 1, 2021 through April 30, 2022), your annual
Incentive:        incentive will be guaranteed at $400,000. Unearned portion of this
                  guarantee will be secured by a promissory note which will be
                  forgiven in five equal installments on the 1st, 2nd, 3rd, 4th, and 5th
                  anniversary of the effective payment date, provided that on that
                  date you remain in active, full-time employment with Korn/Ferry
                  (this note is fully forgiven upon involuntary termination, death or
                  permanent disability).
Case 2:21-cv-02073 Document 1-8 Filed 03/08/21 Page 3 of 3 Page ID #:125




Authorization to   You represent and warrant that you are currently legally available
Enter into         to work for Korn/Ferry, that you have the full legal right and
Agreement for      authority to negotiate and accept an offer letter of employment and
Employment:        to render the services as required under such offer letter, and that
                   by negotiating, accepting and signing such offer letter and
                   rendering such services, you will not have breached or violated
                   and will not breach or otherwise violate any contract or legal
                   obligation that you may owe to any third party. You further
                   represent and warrant that you have not and will not breach or
                   violate any contract or legal obligation owed to any third party,
                   e.g., a fiduciary obligation owed to your current employer. If for
                   any reason whatsoever, any of the foregoing representations or
                   warranties are untrue or inaccurate, or become untrue or
                   inaccurate after your acceptance of such offer letter, in any respect,
                   then Korn/Ferry shall have the right to terminate your
                   employment for “Cause”, in which event Korn/Ferry shall have no
                   further obligations under such offer letter.
